Citation Nr: 0909032	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-35 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1967 to June 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision that granted service connection for PTSD, 
rated 30 percent, effective July 14, 2005 (the date of 
claim).  In January 2009, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the claims file.  

At the Travel Board hearing it was noted for the record that 
the Veteran had not perfect appeals as to service connection 
for hearing loss and tinnitus, and in the matters of the 
ratings for diabetes mellitus, duodenal ulcer, and peripheral 
neuropathy of the lower extremities, and that such matters 
were not before the Board.  The Veteran and his 
representative also raised an issue of permanency of total 
disability.  That matter is referred to the RO for 
appropriate action.


FINDING OF FACT

Throughout the appeal period symptoms of the veteran's PTSD 
are reasonably shown to have resulted in occupational and 
social impairment with reduced reliability and productivity; 
PTSD symptoms productive of deficiencies in most areas were 
not shown.


CONCLUSION OF LAW

A 50 percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.21, 4.126, 4.130, Code 9411 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the September 2005 rating decision that is on appeal 
granted service connection for PTSD and assigned a rating for 
the disability and an effective date for the award, statutory 
notice had served its purpose and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  A September 2006 statement of the case 
(SOC) provided notice on the "downstream" issue of 
entitlement to an increased initial rating, and a September 
2008 supplemental statement of the case (SSOC) readjudicated 
the matter after additional development was completed.  38 
U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 
542 (2006).  The Veteran has not alleged that notice in this 
case was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).

The Veteran's service treatment records (STRs) are associated 
with his claims file; VA has secured all available pertinent 
postservice records identified.  He was afforded VA 
examinations.  VA's duty to assist is met.  
II. Factual Background 

The Veteran served with the Marines in Vietnam, and received 
a combat action ribbon.  On August 2005 VA examination, he 
complained of nightmares, difficulty sleeping, anxiety, being 
short tempered, and a dislike of crowds.  He had no clear-cut 
periods of depression and no reports of panic attacks.  He 
admitted to heavy alcohol consumption in the past and that he 
had cut back 10 years prior.  He currently averaged 5 beers a 
week; he denied current use of illicit drugs.  He had not 
taken psychotropic medication or sought mental health 
assistance.  He had been married for 31 years and was very 
close to his daughter.  He had good relationships with other 
people, had lots of friends, and got along well with 
coworkers before he retired in 1998.  His only problem with a 
boss had occurred once when he expressed a candid opinion 
regarding the boss.  He engaged in some woodworking and 
carpentry, but had no actual hobbies.  His hygiene was good.  
He was not depressed, and did not appear anxious.  His affect 
was reactive and of full range.  His speech was spontaneous, 
coherent, and relevant.  There were no psychotic symptoms, 
auditory or visual hallucinations, delusions, or suicidal or 
homicidal thinking.  Remote and recent memory was intact, and 
judgment and insight were considered fair to good.  The 
Global Assessment of Functioning (GAF) score assigned was 65.  

July to September 2006 VA medical records reflect that the 
Veteran was in group therapy for his PTSD.  He showed overall 
stable thought and effect with good self-esteem, logic and 
reasoning capacity, insight, and intellectual and social 
judgment.  His anxiety ranged from mild to moderate and 
depressive ideation ranged from absent to mild.  He had 
intrusive memories exacerbated by world events.  He had a 
history of stable relationships and an overall ability to 
cope effectively.  In September, he demonstrated mild 
targeted, reactive situation anxiety (considered appropriate 
in relation to upcoming surgery). 

A February 2007 VA treatment report notes the Veteran did not 
have any mood or thought dysfunctions, and no problems with 
coping patterns.  In March 2007, he received brief supportive 
therapy.  He was taking daily medication and reported some 
improvement in his mood since he started taking it.  However, 
he indicated that he still became irritable and "goes off", 
but that it takes more for him to feel overwhelmed.  He 
complained of some depression, anxiety, nightmares, 
flashbacks, isolative behavior, hyper-alertness, some 
depressed mood, and anxiety.  He denied suicidal or homicidal 
ideation, and feeling hopeless or helpless.  He reported he 
struggles with news from Iraq.  The Veteran's mood seemed 
brighter and his affect was reactive.  He was coherent, 
relevant, and logical.  There was no evidence of psychosis 
and he denied active suicidal thoughts, plans, or intentions.  
He denied homicidal ideation, and his memory was intact.  The 
GAF score assigned was 65.  

On May 2008 VA examination, it was noted that the Veteran was 
in group therapy, and took medication for sleep.  He also had 
medication for depression prescribed, but had discontinued 
taking it because it amplified the effects of his cardiac 
surgery. He complained of difficulty sleeping, nightmares, 
increased depressed feelings, and being irritable at times 
and having a short fuse.  He denied aggressive or violent 
behavior, suicidal or homicidal ideation, and auditory or 
visual hallucinations.  He reported that he checked doors and 
windows around the house to ensure they were locked and 
indicated that certain sounds continued to remind him of 
Vietnam.  He cried easily while watching war shows.  He was 
described as adequately groomed, and his mood was relaxed.  
His affect was euthymic, and there was no psychomotor 
agitation or retardation.  Speech was spontaneous, relevant, 
and coherent, and thought processes were organized and 
logical.  He denied auditory or visual hallucinations, 
delusional thoughts, and suicidal or homicidal ideation, 
intention, or plan.  He continued to have symptoms of 
anxiety, depression, sleep disturbance, nightmares, and 
flashbacks.  The GAF score assigned was 65.  

At the January 2009 Travel Board hearing, the Veteran 
testified that he was not violent, but had a very short fuse.  
He considered himself more aggressive verbally.  He continued 
to have nightmares, difficulty sleeping, impaired short-term 
memory, panic attacks, and nervousness.  He did not sleep in 
the same room with his wife because his behavior sometimes 
scared her.  He checked his doors and windows a few times a 
week and he did not feel secure if he didn't.  He related 
that he had exploded and threatened a new boss who was anti-
military and who had denigrated veteran co-workers.  He 
stated that he was no longer an outgoing person and that his 
PTSD sometimes impaired his relationships.  He did not have 
as many friends as he used to due, in part, to age.  His wife 
testified about his sleep disturbances and his short temper.  

III. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic 
codes identify the various disabilities.

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

PTSD warrants a 30 percent rating when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation;, obsessional 
rituals; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful situation; and inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Code 9411.

On longitudinal review of the evidence, the Board finds that 
it is reasonably shown that symptoms of the Veteran's PTSD 
result in occupational and social impairment with reduced 
reliability and productivity, warranting a 50 percent rating 
under Code 9411.  The Veteran has endorsed (and no examiner 
has deemed his accounts non-credible) symptoms such as 
irritability, nervousness or anxiety, depression, sleep 
disturbances, panic attacks, isolative behavior, flashbacks, 
intrusive thoughts, and being quick-tempered,.  He and his 
wife have testified that his sleep disturbances are of such 
severity that they must sleep in separate rooms.  Notably, he 
takes medication for sleep, and also attends group therapy on 
a regular basis.  It is also clinically noted that medication 
for depression was discontinued because of cardiac status 
side-effects.  He has few friends, supporting that he has 
difficulty in establishing and maintaining social 
relationships.  While he is retired, and the occupational 
impairment due to his PTSD is therefore more difficult to 
assess, it is reasonable to conclude that the symptoms 
causing social impairment would have like impact on 
employment if he was working.  The symptoms described (and 
GAF scores assigned by examiners) have been consistent 
throughout the appeal period.  Consequently, the Board finds 
that "staged' ratings are not indicated, and that a 50 
percent rating is warranted throughout.   
The Board has also considered whether a rating in excess of 
50 percent is warranted.  Significantly, no clinical 
record/VA examination report notes any from among the above-
outlined list of symptoms in the criteria for a 70 percent 
rating under Code 9411.  Furthermore, deficiencies in most 
areas simply are not shown.   The Veteran has good judgment, 
and displays logical thinking.  He maintains good family 
relations.  Symptoms of a gravity consistent with the 
criteria for a 70 percent rating are not shown, and such 
rating is not warranted.  


ORDER

A 50 percent rating is granted for the veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


